Citation Nr: 0201796	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  99-08 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 Buffalo, New York, Regional 
Office (RO) rating decision that denied the veteran's claim 
of entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  Since his discharge from service, the veteran has 
developed diabetes mellitus, which is manifested by 
neurologic complications.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (as added by § 201(b) of 
the "Veterans Education and Benefits Expansion Act of 2001," 
Public Law 107-103, 115 Stat. 976 (2001) (Dec. 27, 2001)), 
5107 (as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000)) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001) , 
as amended by 66 Fed. Reg. 23,166-23,169 (May 8, 2001) (to be 
codified at 38 C.F.R. § 3.309(e)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. § 5103 (West Supp. 2001)

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO has 
not developed the veteran's claim pursuant to the VCAA.  
However, in light of the Board's favorable decision in this 
case, the veteran suffers no prejudice as a result of the 
Board's decision to proceed in adjudicating the veteran's 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran claims that he developed diabetes mellitus after 
being exposed to Agent Orange while serving in Vietnam.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2001).  In this regard, the Board notes that, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Public Law 107-103, 115 Stat. 976 (2001) (Dec. 
27, 2001).

The diseases listed at 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e), as amended by 66 Fed. 
Reg. 23,166-69 (May 8, 2001).

It is required that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year. 38 C.F.R. § 3.307(a)(6)(ii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era. 
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).  See also 61 Fed. Reg. 41,442-49 and 57,586-89 
(1996).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran in this case had active service in the Republic 
of Vietnam during the Vietnam era and was awarded the Purple 
Heart Medal.  During this time period, he was not diagnosed 
with diabetes mellitus.  In a letter dated in February 1998, 
however, a private physician noted that the veteran was 
undergoing treatment for diabetic neuropathy, secondary to 
diabetes mellitus.  Subsequently, several VA examiners have 
diagnosed adult diabetes.

The veteran clearly has a disease listed at 38 C.F.R. § 
3.309(e), as amended by 66 Fed. Reg. 23,166-69 (May 8, 2001).  
The veteran had active service in the Republic of Vietnam 
during the Vietnam era, therefore, the veteran is presumed to 
have been exposed to an herbicide agent during such service.  
The question remains whether the veteran's diabetes mellitus 
has become manifest to a degree of 10 percent and thus may be 
presumed to have been incurred in service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

The VA's Schedule For Rating Disabilities (rating schedule) 
is used to evaluate the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations. 38 U.S.C.A. § 1155 (2001); 38 
C.F.R. § 3.321 (2001).  The rating schedule provides that 
diabetes mellitus has manifested to a degree of 10 percent 
when it is manageable by a restricted diet only.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2001).  In this case, the 
record establishes that the veteran's diabetes mellitus has 
manifested to a degree of at least 10 percent in that the 
veteran is being treated for complications of the condition.

In light of the evidence of record, the Board finds that the 
veteran served on active duty in the Republic of Vietnam 
during the Vietnam era, and has Type II diabetes manifested 
to a degree of at least 10 percent.  Based on these findings, 
the Board concludes that the veteran's diabetes mellitus is 
presumed to have been incurred in service.  As the evidence 
supports the veteran's claim for service connection for 
diabetes mellitus secondary to Agent Orange exposure, the 
claim must be granted.


ORDER

Service connection for diabetes mellitus, claimed as 
secondary to Agent Orange exposure, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

